Citation Nr: 1605835	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a gunshot wound to the right forearm with right radius fracture.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1969.  He had additional unverified service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2012 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  [.]The July 2015 Board decision also denied service connection for degenerative joint disease of both knees and numbness of the left hand and finger


FINDINGS OF FACT

1.  The Veteran's residuals of a right forearm gunshot wound include Muscle Groups VII and VII injuries and peripheral nerve injury; they are not shown to result in more than severe incomplete paralysis of the radial, median or ulnar nerves.

2.  The Veteran completed two years of college and has work experience as a supervisor with the United States Postal Service and in maintenance.  

3.  The Veteran's service-connected disabilities include; Residuals of a right forearm gunshot wound, with right radius fracture, rated 40 percent; bilateral pes cavus, rated 30 percent; right elbow degenerative joint disease, rated 10 percent; limitation of supination, rated 0 percent; and right forearm scars, rated 0 percent; their combined schedular rating is 60 percent.

4.  The Veteran's service-connected disabilities are not of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for residuals of a gunshot wound to the right forearm with right radius fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, 4.124a Diagnostic Codes (Code) 5307, 5308, 8512 (2015).

2.  The schedular criteria for a TDIU rating are met; however, a TUIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2008 and May 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.  The Veteran's pertinent private and VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show he sustained a compound fracture of the right radius from a bullet wound in September 1966.  

On September 2008 VA orthopedic examination, the Veteran complained of pain in his right arm, elbow and hand.  He stated he last worked in April 2008, and had retired in December 2006.  Examination showed there was no tissue loss or scar tenderness.  There was no muscle herniation or loss of muscle function.  There was mild flexion deformity of the right elbow.  Motor strength was 5/5 and right hand grip strength was strong.  Reflexes were normal.  The diagnosis was gunshot wound of the right forearm.  It was also noted that pushing, lifting and overhead work would cause a flare-up which could be severe.    

Private medical records show that a January 2009 electromyogram was abnormal.  The clinical history was that the Veteran had right elbow/forearm pain and hand numbness.  It was noted there was a fairly severe injury to the median, ulnar and radial nerves in the forearm secondary to the gunshot wound.  

On March 2010 VA examination, the Veteran reported tingling and numbness.  It was noted he was left-handed.  Examination found that dorsiflexion of the right wrist was to 60 degrees; palmar flexion was to 34 degrees; radial deviation was to 20 degrees; and ulnar deviation was to 25 degrees; there was no additional loss of motion after three repetitions, but the Veteran had pain, fatigue and loss of endurance.  There was no evidence of painful motion, edema, instability or guarding of movement.  There was tenderness and abnormal movement.  The diagnosis was status post gunshot wound to the right forearm with fracture of the right radius.  The residuals include: ankylosis of the right elbow; chronic pain from the forearm to the fingertips; bone loss in the right radius (from atrophy and impairment of the right radius); involuntary loss of muscle control and sensation in the right arm; and numbness in the right hand, wrist and fingers.  The examiner stated that loss of muscle control and sensation, and numbness in the right hand, wrist and fingers were not related to the gunshot wound, but were due to a fall in April 2008.

In May 2012, the Veteran submitted a claim for a TDIU rating.  He reported that he had last worked on a full-time basis in December 2006, and that he became too disabled to work in April 2011.  He had work experience as a supervisor for the United States Postal Service, and had completed two years of college.

On October 2014 VA examination of the feet, the diagnosis was bilateral pes cavus.  The examiner stated that the Veteran could not engage in prolonged standing or walking due to pain under his feet.  It was noted he managed to perform his current job with some pain.

An electromyogram at a private facility in September 2015 showed chronic neuropathies of the right median, ulnar and radial nerves.  These findings were most consistent with damage in the forearm.  It was indicated the results were similar to a January 2009 VA electromyogram.

On October 2015 VA scars examination, the Veteran reported he was currently working in maintenance for an apartment complex.  He indicated he had no work limitations, but was slower due to pain.  

On October 2015 VA peripheral nerves examination, the Veteran reported pain in the right forearm, to include the elbow, wrist and hand.  Examination of the right upper extremity showed he had moderate constant pain, moderate intermittent pain, moderate paresthesias and moderate numbness.  Muscle strength testing in the right upper extremity was 5/5.  There was no muscle atrophy.  Reflexes were 2+ at the biceps, triceps and brachioradialis.  A sensory examination found decreased sensation in the right inner/outer forearm and the hand/fingers.  Phalen's and Tinel's signs were positive in the right upper extremity.  There was moderate incomplete paralysis of the radial, median and ulnar nerves.  The diagnosis was right upper extremity neuropathy.  The examiner noted the functional impact of this injury was that the Veteran avoided heavy lifting.  It was also indicated the Veteran could use his right arm and, thus, was not completely paralyzed.  
On October 2015 VA muscles examination, it was noted the Veteran had sustained a penetrating muscle injury, involving Muscle Group VII.  He reported he had pain with lifting and movement of the right upper arm, and stated he avoided heavy lifting.  The Veteran said he had no restrictions with activities of daily living or work.  It was noted that he had no known fascial defects associated with any muscle injury; there was some loss of muscle substance.  He had loss of power, weakness and fatigue-pain of Muscle Group VII.  Muscle strength testing of the right shoulder, elbow and wrist was 5/5.  There was no muscle atrophy.  The examiner indicated the muscle injury impacted on the Veteran's ability to work and he avoided heavy lifting.  

The Veteran has established service connection for ; Residuals of a right forearm gunshot wound, with right radius fracture, rated 40 percent; bilateral pes cavus, rated 30 percent; right elbow degenerative joint disease, rated 10 percent; limitation of supination, rated 0 percent; and scars of the right forearm, rated 0 percent; the combined schedular rating for the disabilities is 60 percent.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55a.

The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  Unfavorable ankylosis of a minor wrist is rated 40 percent.  38 C.F.R. § 4.71a, Code 5214.

A 30 percent evaluation is assigned for severe injury to Group VII of the nondominant extremity.  Function:  Flexion of wrist and fingers.  Muscles arising from internal condyle of humerus:  Flexors of the carpus and long flexors of fingers and thumb; pronator.  38 C.F.R. § 4.71a, Code 5307.

A 20 percent rating is assigned for severe injury to Muscle Group VIII of the minor extremity.  Function:  Extension of wrist, fingers, and thumb, abduction of thumb.  Muscles arising mainly from external condyle of humerus:  Extensors of carpus, fingers, and thumb; supinator.  38 C.F.R. § 4.71a, Code 5308.

Combined nerve injuries are to be rated based on the major involvement, or if sufficient in extent as a radicular group rating.   Complete paralysis of the lower radicular group of the minor extremity warrants a 60 percent rating.  All intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  A 40 percent rating is assigned for severe incomplete paralysis.  38 C.F.R. § 4.124a, Code 8512 (and note following Code 8719).

The Veteran's residuals of a right forearm gunshot wound include muscle and nerve injury and may be rated as either, but not each, because the functional impairment from the injuries involves the same functions.  The disability is now rated 40 percent under Code 8512 (for severe incomplete nerve paralysis of the lower radicular group).  The Veteran's right wrist is not shown to be ankylosed; unfavorable ankylosis of the minor wrist is rated 40 percent (see 38 C.F.R. § 4,71a, Code 5214.  As the combined rating for muscle groups acting on an unankylosed joint must be less than the rating for unfavorable ankylosis of the joint, the maximum rating available to the Veteran for his right forearm gunshot wound residuals based on muscle injury is 30 percent, which is less than the rating currently assigned.  Consequently, the disability is more appropriately rated under the criteria for rating nerve injuries.  

The Veteran's residuals of a right forearm gunshot wound are currently rated 40 percent (for severe incomplete paralysis of the lower radicualar group, encompassing ulnar, median and radial nerve injuries).  To warrant the next higher (60 percent) rating for lower radicular group injuries, there must be complete paralysis of that nerve group.  When the Veteran was examined by the VA in October 2015, it was found that found that the Veteran has moderate incomplete paralysis of the radial, median and ulnar nerves; the examiner commented that the Veteran is able to use his right arm (wrist), precluding a finding of complete nerve group paralysis.  Such findings clearly do not warrant a rating in excess of 40 percent for the right forearm gunshot wound residuals.  

The Veteran is competent to report symptoms he experiences, such as pain and numbness, which the Board finds credible.  However, his own reports do not identify impairment that meets the schedular criteria for a rating in excess of 40 percent for residuals of a gunshot wound to the right forearm with right radius fracture.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's residuals of a right forearm gunshot wound are encompassed by the schedular criteria for the rating now assigned.  He has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The matter of entitlement to a TDIU rating is addressed below.
	TDIU 

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran has established service connection for residuals of a gunshot wound to the right forearm with right radius fracture, rated 40 percent; bilateral pes cavus, rated 30 percent; right elbow degenerative joint disease, rated 10 percent; limitation of supination of the right arm, rated 0 percent; and forearm scars, rated 0 percent.  The combined rating is 60 percent.  As the service-connected disabilities all involve the musculoskeletal system, they may be considered a single disability, when combined.  Therefore, the schedular criteria for a TDIU rating are met.  

The analysis proceeds to determining whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Initially, there is some dispute in the record regarding the Veteran's current employment status.  An addendum to the October 2011 VA examination notes the Veteran had been employed in maintenance for the previous five years.  It was reported on the October 2014 VA examination of the feet that while he was unable to stand or walk for prolonged periods of time, he was able to do his current job.  The October 2015 VA examination shows he was working in maintenance for an apartment complex.  He denied he had any work limitations, but acknowledged he was slower due to pain.  The examiner noted the functional impact of the Veteran's service-connected right upper extremity disability was that he avoided heavy lifting.  

Although the clinical records indicate the Veteran is employed, his application for a TDIU rating notes he had most recently worked full time in December 2006, and that he was rendered unable to work in April 2011.  In email correspondence received in November 2015, the Veteran stated he only worked for two to three hours a day.  He said he was not capable of working a full-time job due to his disabilities.  Such statements are inconsistent with his reports when examined by the VA and, therefore, are of limited probative value.  

The October 2014 VA examination of the feet suggests that the limitation due to the Veteran's service-connected pes cavus was that he had to avoid prolonged walking or standing.  Similarly, an October 2015 VA examination found that the functional impact from the Veteran's right upper extremity disability was that he had to avoid heavy lifting.  There is no evidence suggesting that his scars have any impact on his ability to work.  

The combined effect of the service-connected disabilities shown is that the Veteran is unable to engage in work that requires prolonged walking or standing or heavy lifting.  Conceding (strictly for the purpose of this appeal) that as alleged the Veteran's current employment is only part-time (and thus not substantially gainful) the record does not show that his service-connected disabilities preclude regular substantially gainful employment consistent with his education and experience.  He may indeed be precluded from full time manual labor types of employment, but given his education (two years of college)and his supervisory experience, there is nothing to suggest he would be incapable of participating in more sedentary, and less physically demanding,  types of employment, despite his service-connected disabilities.  The preponderance of the evidence is against the claim for a TDIU rating, and the appeal in the matter must be denied.


ORDER

A rating in excess of 40 percent for residuals of a gunshot wound to the right forearm with right radius fracture is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


